DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Garla on May 19, 2021.
The application has been amended as follows:
24. 	A sheath for a surgical instrument, the sheath comprising:
a sleeve having a distal end and a proximal end, the sleeve being configured to cover at least a portion of an exterior of a shaft of a surgical instrument; and
a retention mechanism at a proximal end portion of the sleeve, the retention mechanism comprising:
a sleeve attachment portion configured to be attached to the sleeve at the proximal end portion; and
a locking collar extending from the sleeve attachment portion,
wherein: 
directly contact a connector portion of the surgical instrument, 
the locking collar comprises a locking feature deflectable from a first position at which the locking feature is undeflected to a second position at which the locking feature is laterally outwardly deflected relative to the first position; 
in the second position of the locking feature, the sheath is movable relative to the surgical instrument, and;
in the first position of the locking feature, the locking feature is engaged with the connector portion to retain the sheath in position on the surgical instrument.
Allowable Subject Matter
Claims 24-32 and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a locking collar as claimed being configured to directly contact the connector portion of the surgical instrument.  Kaiser (US 20150174372) discloses a locking collar that directly contacts the sleeve and the surgical instrument running through the sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771